Citation Nr: 1228549	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  11-17 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Educational Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of indebtedness in the amount of $3,000.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on active duty from May 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Committee of Waivers and Compromises of the St. Paul, Minnesota, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a waiver of indebtedness in the amount of $3,000.  Although the adjudicatory action being appealed emanated from St. Paul, Minnesota, the current agency of original jurisdiction over the matter on appeal is the VA Regional Office and Educational Center in Muskogee, Oklahoma (RO).

For the reasons discussed below, this appeal is REMANDED to the RO.  VA will notify the appellant and her representative if further action is required on their part.


REMAND

The Veteran's appeal was forwarded to the Board in July 2011.  In correspondence dated and received by VA in October 2011, her attorney requested to be scheduled for a hearing before the Board.  The Board notes, however, that no action has since been taken to schedule the Veteran for her requested hearing.  The case is thus remanded to the RO to accommodate the Veteran's request.  (The Board notes at this juncture that there are multiple possible locations to conduct the requested hearing as the Veteran has a Maryland mailing address but reports that she is homeless; her attorney's offices are based in Florida; the decision on appeal was adjudicated at a VA Regional Office in Minnesota; and the agency of original jurisdiction is in Oklahoma.  The RO should therefore determine the proper venue for the requested hearing after consultation with the Veteran and/or her attorney.)  

Accordingly, the case is REMANDED to the RO for the following action:

After consulting with the Veteran and/or her attorney to determine the proper hearing location, the RO should schedule the Veteran for her requested hearing before the Board.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws her hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument with respect to the remanded matter during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

